uNiTED sTATEs Dlsmltsra QMTKSOQMRBEDSTB&IJ@HNEWQYQR!&d/’F_tpro§vl$’ll f'%ll'iACE &
Asso iATEs, P.c. - 2371

§§ , ;.

 

JosE PASTRANA AND zAcARlAs HERNANDEZ, iNDlleuALLY '"dex #1 1118'9\/'09374'959

P|aintiff(s)

-against- Date Filed:

.TA LLC ETAL
l\/lR CO AFFiDAviT oF sEvacE

Defendant($)

 

STATE OF NEW YORK; COUNTY OF NEW YORK SS:

ANDRE ME|SEL BE|NG DULY SWORN DEPOSES AND SAYS DEPONENT |S NOT A PARTY TO TH|S
ACT|ON, OVER THE AGE OF E|GHTEEN YEARS AND RES|DES |N THE STATE OF NEW YORK.

That on October 31, 2018 at 11:50 AM at

 

C/O MR. TACO NYC
11 STANTON STREET
NEW YORK, NY 10002

deponent served the within true copy of the SU|V||V|ONS |N A ClV|L ACT|ON AND COMPLA|NT AND
NOT|CE OF |NTENT|ON TO ENFORCE LLC |VlElV|BER L|AB|L|TY on RlCHARD DOE, the
defendant/respondent therein named.

|ND|V|DUAL by delivering a true copy of each to said defendant/respondent persona||y; deponent knew the person so served to be
the person described as the defendant/respondent therein and he identified himself as such.

Deponent further states that he describes the person actually served as follows:

 

 

 

 

 

 

 

 

Sex Skin Color Hair Coior Age (Approx.) Height (Approx.) Weight (Approx)

MALE WH |TE BROWN 35 5'10 180
MlLlTARY Person spoken to was asked whether the defendant was in the military service of the State of New York or the United
SERVlCE States and received a negative rep|y. Upon information and belief based upon the conversation and observation as

aforesaid deponent avers that the defendant is not in the military service of the State of New York or the United States as
that term is defined in the statutes of the State of New York or the Federa| Soldiers and Sailors Civil Re|ief Act.

That at the time of such service deponent knew the person so served as aforesaid to be the same person mentioned and
described as the defendant/respondent in this action.

Sworn to me on: October31, 2018 l%hw W
Linda Forman Robin Forman Gotham Process |nc.

 

Notary Pub|ic, State of New York Notary Public, State of New York 299 Broadway ANDRE ME|SEL
NO. 01 F05031305 NO. O1F06125415 NeW YOrk NY 10007 . _

oualirred in New York county Quaimed in New York county '-'Cense #~ 1372356
Commission Expires August 1, 2022 Commission Expires Apri| 18, Docket #; 1095292

9091

